Citation Nr: 0617127	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  98-11 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee with anterior cruciate 
ligament tear and post arthroscopy. 
 
2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia of the right knee. 
 
3.  Entitlement to a rating in excess of 10 percent for 
traumatic degenerative arthritis, left knee. 
 
4.  Entitlement to a rating in excess of 10 percent for 
scars, superficial, left knee, status post left arthroscopic 
surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from June 1981 through 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1997 and November 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  During the course of this 
appeal, issues number 3 and 4 on the title page were granted 
by the RO after the Board ordered it to consider the issues 
as inextricably intertwined with issues 1 and 2, and as such, 
they have been included in the current appeal.  The case is 
now before the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

In September 1997, the veteran filed a statement raising a 
claim for a foot disability involving circulation and 
numbness.  In October 1997, he filed a statement raising a 
claim for a skeletal/bone disorder.  In September 2003, the 
veteran raised a claim for an ankle disability secondary to 
his service-connected knee disability.  This claim was 
referred to the RO by the Board in October 2003, but never 
acted upon.  All three claims are REFERRED to the RO for 
appropriate action.

In November 2005, the veteran filed a statement indicating 
that he is unable to maintain a job due to his service 
connected knee disabilities.  It is unclear whether he is 
raising a claim for total disability based on individual 
unemployability (TDIU).  This matter is REFERRED to the RO 
for clarification and appropriate action.


REMAND

The veteran seeks increased compensations for disability he 
relates to his bilateral knee disorders.  He contends that 
his disabilities are severe, such that they warrant ratings 
higher than those now in effect.

Under 38 C.F.R. § 3.159(b) (2005), VA is compelled to notify 
the veteran of the information and evidence necessary to 
substantiate his claim.  In January 2004, the RO sent the 
veteran a notice letter, but it did not inform him of the 
information and evidence necessary to substantiate a claim 
for an increased rating.  Also, during the pendency of this 
appeal the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which placed two 
additional duties upon the VA.  Under Dingess, the VA must 
also provide proper notice of the degree of disability and 
the effective date of an award.  The notice provided to the 
veteran in this case is not in conformity with the Court's 
Dingess decision and this matter should be addressed by the 
RO.  

Pursuant to 38 C.F.R. § 3.159(c)(1) (2005), VA is required to 
make reasonable efforts to obtain relevant records not in the 
custody of a Federal department or agency, to include records 
from private medical providers.  In a September 1997 
statement, the veteran indicated that he had an appointment 
with an orthopedic surgeon with regard to his knee and ankle 
disabilities.  There are no records from that appointment in 
the claims folder and it does not appear that the RO 
attempted to obtain information or authorization from the 
veteran in order to obtain those records.  As such, this 
matter must be remanded for additional development.

The October 2003 Board remand in this matter noted that the 
veteran had not been notified of the revisions to the rating 
criteria for increased ratings for skin disorders.  The Board 
Order specifically stated that the revised rating criteria 
for skin disorders should be included when the RO 
readjudicated the issues on appeal.  The RO essentially 
ignored this order.  The old and new rating criteria were not 
discussed in the November 2005 rating decision regarding the 
veteran's left knee scar.  And, the veteran has still not 
been advised of the change in the rating criteria.  In fact, 
the veteran has not been advised of either the old or the new 
rating criteria for skin disorders.  As such, the RO did not 
fully comply with the Board's remand order.  While the delay 
is regrettable in such an old appeal, another remand is 
required in order to comply with Board's order.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (If any action required by a 
remand is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA has fully complied with 
its duties to notify and assist the 
veteran by issuing corrective notice 
compliant with 38 C.F.R. § 3.159(b) 
(2005).  This corrective notice must also 
be compliant with the recent decision in 
Dingess/Hartman v. Nicholson,  
19 Vet. App. 473 (2006).  The notice 
should also request that the veteran 
provide VA with any evidence in his 
possession that pertains to his claims. 
 
2.  Ensure that VA has fully complied with 
its duties to notify and assist the 
veteran by requesting that the veteran 
provide duly executed authorizations to 
obtain records from any private doctor he 
has seen for his claimed disabilities, 
including the orthopedic surgeon he saw in 
September 1997.  Obtain all non-
duplicative medical records and associate 
them with the claims folder. 
 
3.  Pursuant to the October 2003 remand, 
ensure that VA has fully complied with its 
duties to notify and assist the veteran by 
providing him with a supplemental 
statement of the case (SSOC) that gives 
him notice of both the old and new rating 
criteria for skin disorders. 
 
4.  Once the above development has 
occurred, readjudicate the veteran's 
claims.  If the benefits sought on appeal 
remain denied, the veteran and his 
accredited representative should be issued 
an SSOC and give the veteran and his 
accredited representative the opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West,  
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112  
(West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


